Citation Nr: 1821426	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2014, a Travel Board hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The November 2015 Board remand directed the AOJ to obtain a new opinion on the nature and etiology of the Veteran's bilateral hearing loss.  More specifically, the examiner was requested to provide an opinion that does not rely on the absence of documented hearing loss in service as the sole basis for a negative opinion.  If the cause of the Veteran's hearing loss was determined to be something other than his in-service noise exposure, the examiner was required to provide a detailed explanation as to why.  The Veteran underwent VA examinations in December 2015 and May 2016.  Both examiners based their negative opinions solely on the lack of documented evidence of hearing loss during the Veteran's service.  The Board finds that there has not been substantial compliance with the November 2015 remand; thus, an additional remand is necessary to obtain an opinion that fully complies with the Board's instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1993) (finding that a Board remand confers on a claimant the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report MUST include a discussion of the Veteran's documented medical history AND assertions. 

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service.  In providing this opinion, the examiner should discuss the Veteran's history of in-service and post-service noise exposure. See May 2014 Hearing Transcript, pp. 18-29.  The examiner must not rely solely on the absence of documented hearing loss in service as the basis for a negative opinion.  If a cause of the Veteran's hearing loss is determined to be something other than in-service noise exposure, the examiner must provide a detailed explanation as to why this is so.

A complete rationale must be provided for any opinion offered.

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




